Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
 
DETAILED ACTION
1. 	This action is responsive to application communication filed on 3/25/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 10 and 19 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 3/25/2021, applicant has amended the following:
a) Claims 1, 4, 5, 10, 13, 14, 19 and 20


	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 5, 7, 8, 10, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vulcano et al. (hereinafter “Vulcano”), U.S. Published Application No. 20140365120 A1, in view of Stephan et al. (hereinafter “Stephan”), U.S. Patent No. 5748185 A1. 
Claim 1:
A computer-implemented method for presenting and manipulating a map user interface, comprising: (e.g., presenting and manipulating via input a map user interface par. 154; In some embodiments, only high-quality touchscreens allow for this direct manipulation of the map region)
presenting the map user interface in a vehicle tracking mode; (Figure 8; presenting the map user interface in a vehicle tracking 3D mode 890, par. 148; The 3D control 895 enables a user to toggle the navigation map 890 between 3D and 2D animation. The 3D control 895 is shown as currently selected at stage 825, and the application displays the navigation map 890 in three dimensions. Some embodiments automatically select the 3D option upon entering the turn-by-turn navigation mode.) 
changing the map user interface from the vehicle tracking mode to an exploration mode, wherein the map user interface is changed to the exploration mode based on a touch input that is received on a surface of a touchscreen [[touch pad]] and a scalable map is presented on the map user interface within the vehicle tracking mode; (e.g., changing map user interface from Figure 8 “vehicle tracking” 3D mode 890 to 2D mode of Figure 9 (i.e., exploration mode 910) based on a touch (e.g., screen touch input on user control interface 895, Examiner considers touch screen used in the example of Figures 8 and 9 to be interchangeable with numerous input devices including touch pad of par. 413) that toggles between the 2D mode and the 3D mode Examiner notes that map area of Figures 8 and 9 may be the same map area that is scalable via zooming features as taught by Vulcano  FIG. 9 illustrates various user interface actions available in some embodiments to enable such exploration of the map region, par. 148; The 3D control 895 enables a user to toggle the navigation map 890 

wherein the exploration mode includes a first zone and a second zone, wherein the map user interface is presented within the first zone and includes an interactive map area and an inactive map area and a vehicle system user interface that is independent of the map user interface is presented within the second zone; (e.g., exploration mode include a first area  that includes an interactive map area and an inactive map area as shown in Figure 10 and the lower area which includes information such as a clock, connection indicator and home button is considered the  recited second zone with a vehicle system user interface that is independent of the map user interface as shown in Figure 10 par. 81; The vehicle user interface 210 includes, in addition to the map, several UI controls arranged in a top bar 260, and a home button 265 located within a lower information bar 270. Par. 82; As shown, the lower information bar 270 includes features also included in an upper information bar 275 of the mobile device user interface, including a clock 280, a battery charge indicator 285, and a 


    PNG
    media_image1.png
    805
    681
    media_image1.png
    Greyscale



determining a first gesture on the touchscreen [[touchpad]] to pan a scalable map presented on the map user interface at a first speed; (e.g., touch gesture on a touch pad to scroll or pan a scalable map at a first speed Examiner considers the touchscreen used in the examples of the Figures to be interchangeable input device with a touch pad as indicated by Vulcano par. 182; Different embodiments treat the acceleration of the scrolling differently. For instance, some embodiments continue speeding up as a user continues to hold down the same scroll arrow. Other embodiments have a fixed number of different scrolling speeds (as percentages of the map region displayed, rather than physical distances represented by the map). For instance, if the user continued to hold down the scroll arrow 1135, some embodiments would accelerate the scroll speed to three times the original speed. In addition, the threshold time after which the application begins to accelerate the scrolling may vary. For instance, some embodiments change the speed of the scrolling after every second that a user has continuously held down the scroll control. 
par. 413; For instance, many of the figures illustrate various touch gestures (e.g., taps, double taps, swipe gestures, press and hold gestures, etc.). However, many of the illustrated operations could be performed via different touch gestures (e.g., a swipe instead of a tap, etc.) or by non-touch input (e.g., using a cursor controller, a keyboard, a touchpad/trackpad, a near-touch sensitive screen, etc.).)
and determining a second gesture on the touchscreen [[touchpad]] to pan the scalable map presented on the map user interface at a second speed which is faster than the first speed. (e.g., different gestures that result in different scrolling/panning speeds based on how long the hold to accelerate the speed of 
par. 413; For instance, many of the figures illustrate various touch gestures (e.g., taps, double taps, swipe gestures, press and hold gestures, etc.). However, many of the illustrated operations could be performed via different touch gestures (e.g., a swipe instead of a tap, etc.) or by non-touch input (e.g., using a cursor controller, a keyboard, a touchpad/trackpad, a near-touch sensitive screen, etc.).)

	As noted above, Vulcano teaches input such as a tap gesture on a touchscreen for panning a scalable map at different speeds and that one of ordinary skill in the art would know how to implement the panning function with different input devices that include a touchpad of par. 413.   

For example, Stephan teaches determining a first gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the  GUI to pan a workspace of the GUI at a first speed; (e.g., via touchpad absolute positioning, determining a first gesture with a first distance that indicates a first speed of panning or switching workspaces. Examiner considers when combining a keyboard input with a touch pad input, the coordinates of the area of the touchpad being touched via sliding finger to specify the distance may correspond to respective workspaces of a GUI (i.e., respective areas of the GUI) see Stephan; col. 1 line 35; Similarly, signals generated by a touchpad are converted to X,Y movement information to interface with the GUI. Touchpads generate a signal that corresponds to the location on the surface of the touchpad where the user contacts the touchpad. Col. 3 line 20; The pan control region allows a user to pan within the GUI environment by contact or movement within the pan region. col. 9 line 15; Traversing a shorter distance would cause a slow pan left or right, depending upon the direction of the contact point movement in the pan control region. In-between these two extremes, a linear or logarithmic panning action in the desired direction would result. Motion such as sliding a finger within the pan region would therefore produce a panning action that increased in speed the farther the sliding motion traversed. 



and determining a second gesture on the touchpad that is provided ta a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the  GUI to pan a workspace of the GUI at a second speed which is faster than the first speed, (e.g., via touchpad absolute positioning,  determining a second gesture at a second distance which increases the speed of the panning/switching of workspaces when combined with a keyboard input (e.g., “alt”) Examiner considers the increased distance to cause the speed of panning to increase as taught by Stephan col. 9 line 15; Traversing a shorter distance would cause a slow pan left or right, depending upon the direction of the contact point movement in the pan control region. In-between these two extremes, a linear or logarithmic panning action in the desired direction would result. Motion such as sliding a finger within the pan region would therefore produce a panning action that increased in speed the farther the sliding motion traversed. In large part, the desired panning action will depend upon the typical motion of the user within a given application program. Different panning sensitivities or 
 col. 9 line 31; The panning action may also be varied by allowing a user to combine the panning input from the touchpad with a keyboard input. For example, depressing the "control" key on the computer keyboard while performing a right pan may cause the GUI to pan to the left edge of the workspace. Alternatively, depressing the "alt" key while performing a pan may allow the user to "pan", or switch, between different workspaces. Other keyboard/touchpad combinations will be apparent to those skilled in the art.)

Therefore, in the analogous art of panning a GUIs with touchpad gestures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the gesture input used for panning the map user interface at varying speeds as taught by Vulcano with the other panning gestures designated for a touchpad as taught by Stephan with the panning gestures implemented with a touchpad as taught by Stephan with a reasonable expectation of success, to yield predictable and expected results of intuitively panning a GUI at varying speeds without the need of control bars cluttering the screen.(see Stephan; col. 2 line 45)

Therefore, because the scalable map of Vulcano is a type of GUI being controlled by touch pad gestures, Vulcano/Stephan renders obvious and determining a second gesture on the touchpad that is provided ta a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan a scalable map presented on the map user interface at a second speed which is faster than the first speed.

Claim 5 depends on claim 1:
Vulcano teaches wherein the interactive map area (Figures 2 and 10; 1010 screen with interactive map area via zoom, scrolling/panning, or selectable functions)  includes a portion of the scalable map that receives inputs that include at least one of: the first gesture that is utilized to pan the scalable map at a first speed and the second gesture that is utilized to pan the scalable map at the second speed, (e.g., short press equates to a “tap”, a press and hold for 1 second is a different gesture than a “tap” and  a press and hold for 5 seconds is a different gesture than a tap and “press and hold for 1 seconds”. The longer the hold the faster the speed. Figures 9 and 11; interactive map area includes a scalable map area that receives gestures to pan the map Figure 15; scroll arrows within interactive map area receptive to gestures for speeding up panning/scrolling par. 27; FIG. 15 illustrates a feature of the scroll arrows of the low-quality touchscreen interface of some embodiments, in which when as a user holds down a touch input for an extended period of time over one of the scroll arrows, the map scrolling accelerates. par. 182; For instance, some embodiments continue speeding up as a user continues to hold down the same scroll arrow. For instance, if the user continued to hold down the scroll arrow 1135, some embodiments would accelerate the scroll speed to three times the original speed. For instance, some embodiments change the speed of the scrolling after every second that a user has continuously held down the scroll control.) wherein the inactive map area (e.g.,  includes a portion of the scalable map that receives inputs that exclude the first gesture and the second gesture. (e.g., tap inputs on the inactive map area (e.g., UI controls top bar area) that excludes arrows that are receptive to gestures for speeding up panning as shown in Figure 15)

Claim 7 depends on claim 5:
Vulcano teaches wherein the inactive map area includes at least a portion of the scalable map of an additional page that will appear upon receiving at least one of: the first gesture and the second gesture on the touchpad. (Figure 11; transitioning via panning to a different portion of the scalable map of an additional screen (i.e., page) causes the different portion of the additional screen to show in the area of the translucent inactive UI control area upon gesture detected by touch pad Examiner considers the touchscreen used in the examples of the Figures to be interchangeable with a touch pad as indicated by Vulcano par. 413; For instance, many of the figures illustrate various touch gestures (e.g., taps, double taps, swipe gestures, press and hold gestures, etc.). However, many of the illustrated operations could be performed via different touch gestures (e.g., a swipe instead of a tap, etc.) or by non-touch input (e.g., using a cursor controller, a keyboard, a touchpad/trackpad, a near-touch sensitive screen, etc.).)

Claim 8 depends on claim 5:
wherein at least one user interface object is selectable within the interactive map area when a center portion of the at least one user interface object is within the interactive map area, wherein the at least one user interface object is partially presented within the inactive map area. (e.g., selectable pin within interactive map area and underlying map is partially presented underneath the UI control top bar area as shown in Figure 19; e.g. underlying interactive map area is “partially presented” within the UI control area top bar area (i.e., inactive map area))

    PNG
    media_image2.png
    773
    651
    media_image2.png
    Greyscale





Claim 10:
Claim 10 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 10.

Claim 14 depends on claim 10:
Claim 14 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 14.

Claim 16 depends on claim 14:
Claim 16 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 16.

Claim 17 depends on claim 14:
Claim 17 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 17.

Claim 19:
Claim 19 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 19.


Claims 4, 6, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vulcano/Stephan as cited above and applied to claims 1, 10 and 19, in view of Piemonte et al. (hereinafter “Piemonte”), U.S. Published Application No. 20140019917 A1.
Claim 4 depends on claim 1:
As noted above, Vulcano/Stephan teaches wherein the first gesture includes a dragging touch input gesture that is utilized to pan the scalable map presented on the first zone at the first speed as the second zone presents the vehicle system user interface that is independent of the map user interface and the second gesture includes a swiping touch input gesture that is utilized to pan the scalable map presented on the first zone at the second speed as the second zone presents the vehicle system user interface that is independent of the map user interface, (e.g., to a pan the scalable map, a short press gesture is used to vary the speed of the panning  (e.g., The longer the hold the faster the speed.)  Vulcano; Figures 9 and 11; interactive map area includes a scalable map area that receives gestures to pan the map Figure 15; scroll arrows within interactive map area receptive to gestures for speeding up panning/scrolling par. 27; FIG. 15 illustrates a feature of the scroll arrows of the low-quality touchscreen interface of some embodiments, in which when as a user holds down a touch input for an extended period of time over one of the scroll arrows, the map scrolling accelerates. par. 182; For instance, some embodiments continue speeding up as a user continues to hold down the same scroll arrow. For instance, if the user continued to hold down the scroll arrow 1135, some embodiments would accelerate the scroll speed to three times the original speed. For instance, some 
(e.g., Stephan is relied upon to show dragging gesture instead of tap gesture can be used to vary the panning speed Stephan; Col. 3 line 20; The pan control region allows a user to pan within the GUI environment by contact or movement within the pan region. col. 9 line 15; Traversing a shorter distance would cause a slow pan left or right, depending upon the direction of the contact point movement in the pan control region. In-between these two extremes, a linear or logarithmic panning action in the desired direction would result. Motion such as sliding a finger within the pan region would therefore produce a panning action that increased in speed the farther the sliding motion traversed.)


    PNG
    media_image1.png
    805
    681
    media_image1.png
    Greyscale



 wherein the dragging touch input gesture includes providing the touch input and dragging at least two fingers across the touchpad, wherein the swiping touch input gesture includes providing the touch input and swiping one finger across the touchpad. (emphasis added)

However, Piemonte teaches
wherein the first gesture includes a dragging touch input gesture that is utilized to pan  (e.g., two contact in a parallel direction at a speed of motion (e.g., dragging to pan) that is distinguishable from two contact in a parallel direction at a different speed of motion (e.g., swiping to pan) Par. 51; In some embodiments, pan can be regarded as a gesture involving linear motion of one contact or of two or more contacts in a parallel direction. Panning with two (or more) contacts can be distinguished from other gestures based on various combinations of characteristics of the motion, including linearity, direction, and speed of motion.)
 wherein the dragging touch input gesture includes providing the touch input and dragging at least two fingers across the touchpad, wherein the swiping touch input gesture includes providing the touch input and swiping one finger across the touchpad. (e.g., well known to use one or multiple contacts gestures across an input interface (e.g., touchscreen or touchpad) to pan a map Examiner considers the input devices such as touchscreen or touchpad which are used to detect the gestures to be interchangeable. par. 32; In various embodiments, input devices 120 can include any 
Par. 47; FIGS. 3A and 3B illustrate a "pan" gesture that causes the electronic device to shift, or translate, the visible portion of a map in a user-selected direction relative to the display area.
Par. 51; In some embodiments, pan can be regarded as a gesture involving linear motion of one contact or of two or more contacts in a parallel direction. Panning with two (or more) contacts can be distinguished from other gestures based on various combinations of characteristics of the motion, including linearity, direction, and speed of motion.)

In the analogous art of manipulating a map, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the gestures for panning the scalable map as taught by Vulcano/Stephan with one or more finger contacts in a parallel direction at various motion speed as taught by Piemonte, with a reasonable expectation of success, the combination yielding predictable and expected results of intuitively panning a map at varying speeds. (see Piemonte; par. 4)


    PNG
    media_image3.png
    667
    729
    media_image3.png
    Greyscale





Claim 6 depends on claim 5:
wherein the inactive map area includes a portion of the scalable map that receives a third gesture that is different from the first gesture and the second gesture, 
(e.g., touch gesture for selection as shown in Figure 20 is different tap and hold gestures from panning at different screens as shown in Figure 15)

    PNG
    media_image4.png
    717
    672
    media_image4.png
    Greyscale

 wherein the third gesture includes a click-input gesture. 

However, Piemonte teaches wherein the third gesture includes a click-input gesture. (e.g., input click input gesture for selection par. 32; In various embodiments, input devices 120 can include any or all of a keyboard, touch pad, touch screen, mouse or other pointing device, scroll wheel, click wheel, dial, button, switch, keypad, microphone, and so on.
Par. 35; For example, the user can manipulate a user input device (e.g., a mouse or track pad) to position an on-screen cursor or pointer over the control element, then click a button or tap a touch-sensitive surface to indicate the selection.)

In the analogous art of map-related menu selections, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the map input for selection as taught by Vulcano/Stephan to include a click gesture input as taught by Piemonte, with a reasonable expectation of success, the combination yielding predictable and expected results of performing various improved selectable actions for a low-quality interface screen (see Piemonte; par. 4)


Claim 13 depends on claim 10:
Claim 13 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 13.

Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 15.


Claim 20 depends on claim 19:
Claim 20 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 20.


Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vulcano/Stephan as cited above and as applied to claims 1, 10 and 19, further in view of Lee et al. (hereinafter “Lee”), U.S. Published Application No. 20120050317 A1.
Claim 2 depends on claim 1:
Vulcano teaches wherein the second gesture pans the scalable map 


Vulcano/Stephan fails to expressly teach pans the scalable map over by one page. 

However, Lee teaches pans the scalable map over by one page. (e.g., panning a map over by a predetermined distance Examiner considers moving a predetermined distance such as by one or more grids to equate moving by at least one page over. (par. 17; For example, a display region of the display 30 may be divided into 20.times.30 grids. If the user tilts the electronic device 100 by a first predetermined degree (such as ten degrees) right or left according to a longitudinal axis of the electronic device 100 from an initial position and back again to the initial position, the view of the electronic map 21 may pan first predetermined grids (such as 4 grids) left or right accordingly, to show a different portion of the electronic map 21. claim 4; electronic map pans a first predetermined distance left or right. Claim 5; electronic map pans a second predetermined distance up or down.) 

In the analogous art of panning a map, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Therefore, Vulcano/Stephan/Lee render obvious wherein the second gesture pans the scalable map over by one page. 

Claim 3 depends on claim 2:
Vulcano teaches wherein a portion of a current page is still visible in addition to a portion of an additional page when the current page is panned (e.g., manually panning to display part of a map region that was off screen with the currently displayed map region screen Examiner considers each screen to be a “page” and displaying a screen transitioning to a new screen teaches a portion of a current page is still visible in addition to a portion of an additional page when the current page is panned Figure 9; screen 910 illustrates current page and screen 915 illustrates a portion of a current page is still visible in addition to a portion of an additional page  par.154; The second stage 910 also illustrates that the user is performing a touchscreen swipe input to scroll the map to the left (thereby enabling viewing of the map region currently off of the screen to the right). The third stage 915 illustrates the result of the swipe/drag gesture, with the mapping application having moved the viewed region of the map rightward enough that the current location indicator is now off the display screen (to the left). 
Par. 155; As a result of the manual scrolling of the map, the position indicator 860 is no longer centered on the map.)

Vulcano/Stephan fails to expressly teach panned by one page by the second gesture.

However, Lee teaches panned by one page by the second gesture.. (e.g., panning a map over by a predetermined distance Examiner considers moving a predetermined distance such as by one or more grids to equate moving by at least one page over. (par. 17; For example, a display region of the display 30 may be divided into 20.times.30 grids. If the user tilts the electronic device 100 by a first predetermined degree (such as ten degrees) right or left according to a longitudinal axis of the electronic device 100 from an initial position and back again to the initial position, the view of the electronic map 21 may pan first predetermined grids (such as 4 grids) left or right accordingly, to show a different portion of the electronic map 21. claim 4; electronic map pans a first predetermined distance left or right. Claim 5; electronic map pans a second predetermined distance up or down.)

In the analogous art of panning a map, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panning movement of the map as taught by Vulcano/Stephan to be based on a predetermined distance as taught by Lee to provide the benefit of quickly moving to a desired part of a GUI to perform tasks faster. 

wherein a portion of a current page is still visible in addition to a portion of an additional page when the current page is panned by one page by the second gesture. 


Claim 11 depends on claim 10:
Claim 11 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 11.

Claim 12 depends on claim 11:
Claim 12 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 12.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vulcano/Stephan as cited above and applied to claims 1 and 10, further in view of Sartipi et al. (hereinafter “Sartipi”), U.S. Published Application No. 20120316782 A1. 
Claim 9 depends on claim 5:
Vulcano/Stephan fails to expressly teach wherein the inactive map area includes a description associated with at least one point of interest icon that is enlarged within the interactive map area when a hovering input is received upon it. 

However, Sartipi teaches wherein the inactive map area includes a description associated with at least one of point interest icon that is enlarged within the interactive map area when a hovering input is received upon it. (Figure 25; enlarged icon via magnifier receives hovering input to display further details in an inactive map area 2500 par. 61; The interactive map element may be an interactive map marker, icon, label, or other feature. The map element is said to be interactive because the user may touch, click, hover or otherwise interact with the map element. par. 71; In this particular example, the text prompt 1120 notifies the user that more information about the POI may be obtained by hovering over the POI. par. 85; The magnified portion defined by the map magnifier contains one or more interactive map elements that, in its enlarged state, can be selected to cause the device to provide further information about a map element or object displayed within the magnified portion. par. 87; FIG. 25 depicts the displaying of current location information 2500 onscreen on the mobile device 100 in response to touch input on the interactive map element 2400 displayed within the map magnifier 2320.)

    PNG
    media_image5.png
    738
    639
    media_image5.png
    Greyscale





Claim 18 depends on claim 14:
Claim 18 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale set forth in claim 9 to reject claim 18.



Response to Arguments

Prior Art Rejections
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. 
Prior Art Rejections
In respect to the independent claims, Applicant submits that The Office Action contends that Vulcano discloses determining a first gesture on a touch pad to pan a scalable map presented on the map user interface at a first speed based on a disclosure by Vulcano that if a user continued to hold down a scroll arrow, some embodiments would accelerate the scroll speed to three times the original speed. 

Examiner respectfully disagrees. 
Examiner notes that Vulcano is relied to teach determining the recited panning gestures on a touchscreen and that Stephan is relied upon to teach the touchscreen being replaced with a touchpad to determine panning gestures. Therefore, Vulcano in view of Stephan teaches determining a first gesture on a touch pad to pan a scalable map presented on the map user interface at a first speed and determining a second gesture on a touch pad to pan a scalable map at a second speed.


Applicant argues that there is no disclosure by Vulcano of a first gesture and a second gesture that are respectively provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map of a map user interface that is presented within a first zone that includes both an interactive map area and an inactive map area. There is also no disclosure of utilizing a first gesture and a second gesture that are mapped to a plurality of respective areas of the scalable map to pan the scalable map at a first speed and at a second speed which is faster than the first speed and a vehicle system user interface that is independent of the map user interface that is presented within the second zone. (emphasis added) (see Response; pages 10 and 11)

Examiner respectfully disagrees. 
Examiner notes that Stephan is relied upon to teach a first gesture and a second gesture that are respectively provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of a workspace GUI interface. Examiner further notes that Vulcano is relied upon to teach the recited interactive map user interface. In other words, Vulcano is relied upon to teach panning a map user interface via gesture input and Stephan is relied upon to show how panning an interface via gesture input is implemented using a touch pad. Examiner submits that the combination of Vulcano/Stephan render obvious a first gesture and a second gesture that are respectively provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map of a map user interface that is presented within a first zone that includes both an interactive map area and an inactive map area.
	In addition, the boundary area at the bottom of the screen which includes information such as the clock indicator, connection indicator and home button of Vulcano is relied upon to a vehicle system user interface that is independent of the map 

    PNG
    media_image1.png
    805
    681
    media_image1.png
    Greyscale


 	Applicant argues that The Office Action contends that Stephan discloses determining gestures of a GUI to pan a workspace of the GUI at a first speed and at a 
	
	Examiner respectfully disagrees. 
	Examiner notes that Vulcano is relied upon to teach changing a map user interface to an exploration mode based on a touch input that is received on a surface of a touch pad and a scalable map is presented on the map user interface within the vehicle tracking mode. In addition, Vulcano is relied upon to teach new limitations related to an exploration mode including a first zone and a second zone and the presentation of a map user interface within the first zone that includes an interactive map area and an inactive map area and a vehicle system user interface that is independent of the map user interface that is presented within the second zone. (see Office action) 


Applicant argues that there is no disclosure by Stephan of determining a first gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan a scalable map presented on the map user interface that is presented within a first zone that includes an interactive map area and an inactive map area at a first speed and determining a second gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan the scalable map presented on the map user interface that is presented within a first zone that includes an interactive map area and an inactive map area at a second speed which is faster than the first speed. (emphasis added) (see Response; page 12)
Instead, Stephan discloses that converting of force applied to a touchpad member into an electric signal representative of the location of the force and that some touchpad members also generate an additional signal that is proportional to the magnitude of the force applied to the touchpad member. There is no disclosure nor any suggestion of manipulation of a map interface that is presented within a first zone and that includes an interactive map area and an inactive map area and a vehicle system user interface that is independent of the map user interface is presented within a second zone. (see Response; page 12)

Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Examiner notes that Vulcano is relied upon to teach new limitations related to manipulation of a map interface that is presented within a first zone and that includes an interactive map area and an inactive map area and a vehicle system user interface that is independent of the map user interface is presented within a second zone. (see Office action)
Examiner submits that the combination of Vulcano/Stephan render obvious determining a first gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan a scalable map presented on the map user interface that is presented within a first zone that includes an interactive map area and an inactive map area at a first speed and determining a second gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan the scalable map presented on the map user interface that is presented within a first zone that includes an interactive map area and an inactive map area at a second speed which is faster than the first speed. (see Office action)



Applicant submits that Stephan also discloses that an amount of panning can be directly related to the magnitude of the user's contact within the pan control region. 

Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that Vulcano is relied to teach determining the recited panning gestures on a touchscreen and that Stephan is relied upon to teach the touchscreen being replaced with a touchpad to determine panning gestures. Examiner further notes that the map user interface that is being panned in Vulcano is interchangeable with the workspace user interface of Stephan. Therefore, it would have been obvious to one of ordinary skill in the art with the combination of Vulcano and Stephan before him to replace the gesture input used for panning the map user interface at varying speeds as taught by Vulcano with the panning gestures implemented with a touchpad as taught by Stephan with a reasonable expectation of success, to yield predictable and expected results of intuitively panning a GUI at varying speeds without the need of control bars cluttering the screen.(see Stephan; col. 2 line 45)


In  respect to claim 4, Applicant argues that Piemonte does not disclose a first speed and a second speed of panning of a scalable map that are provided based on a first gesture that includes a dragging touch input gesture and a second gesture that includes a swiping touch input gesture. Piemonte discloses that manipulation modes can include one or more single-control modes such as a pan mode to modify a viewing location, a zoom mode to modify image magnification (or to move a virtual camera closer to or farther from the object or region being viewed), a rotation mode to orient the virtual camera in a different direction, and/or a tilt mode to adjust a tilt angle associated 

Examiner respectfully disagrees. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Examiner notes the remaining arguments by Applicant appear to be same as the arguments presented above; therefore, Examiner relies on the same rationale to address the remaining corresponding arguments. 

For at least the foregoing reasons, the claims are not in condition for allowance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120013548 A1 Choi et al. 
Figures 5 and 10 illustrates wherein the exploration mode includes a first zone and a second zone, wherein the map user interface is presented within the first zone and includes an interactive map area and an inactive map area and a vehicle system user interface that is independent of the map user interface is presented within the second zone;



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY ORR
Primary Examiner
Art Unit 2145